ACCEPTED
                                                                                                03-14-00539-CR
                                                                                                       4077767
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            2/9/2015 3:41:22 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                   NO. 03-14-00539-CR

DENNIS DWIGHT GALINDO                                  INTHE               FILED IN
                                                                    3rd COURT OF APPEALS
V.                                                                      AUSTIN, TEXAS
                                                       THIRD COURT OF APPEALS
                                                                    2/9/2015 3:41:22 PM
THE STATE OF TEXAS                                     AUSTIN, TEXAS JEFFREY D. KYLE
                                                                            Clerk


             STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:


       NOW COMES the State of Texas, Appellee in the above entitled and numbered

cause and files this Motion for Extension of Time to File Appellee's Brief, and in support

thereof would show the Court the following:

                                                 I.

       Appellant was found guilty of Assault on a Family Member with a Previous

Conviction for Assault / Enhanced, a Third Degree felony enhanced to a Second Degree

felony, and the Judge assessed punishment at 10 years confinement in the Texas

Department of Criminal Justice on June 24, 2014. Appellant filed Notice of Appeal on

August 29, 2014. Appellant's brief was filed on December 22, 2014. The State's brief

was currently due on January 21, 2015.

                                                II.

       The State has not requested an extension in this case prior to this request.

                                                III.

      The State requests this extension of time due to the following: Counsel for the

State did not receive Appellant's brief. Counsel for the State is currently preparing for a

non death penalty capital murder jury trial in State v. Daniel Uvalle, Cause Number A-13-

1053-SA, which is set to begin February 17, 2015. Additionally, Counsel for the State has

been involved in prosecution of cases including contested hearings, pretrial hearings,
grand jury presentation, negotiations with opposing counsel, guilty pleas and other

hearings in numerous additional pending felony cases.



           WHEREFORE, The Attorney for the State requests an extension of time to March

30,2015, in which to file State's Brief.

                                                                  Respectfully submitted,




                                                                 ~G
                                                                 Meagan White
                                                                 Assistant District Attorney
                                                                 51 st Judicial District
                                                                 124 W. Beauregard, Suite B
                                                                 San Angelo, TX 76903
                                                                 (325) 659-6583
                                                                 State Bar No. 24072092


          SWORN TO AND SUBSCRIBED before me by the said Meagan White, this 9th
day::ebrUary,A. D. 2015.                                         ~:iui~
    "    , ,'~;"t, , ,
    Hi~m:q
                             CHRISTINE GEORGE
                         Notary Public. State onexas
                                                                 ~
                                                                 Notary Public
                                                                               ~               It
                                                                                               /-
                                                                                                    )

    ; .?"~.P"<..!.'        My CommiSSion Explles                 State of Texas
        "1.";;~·Of~~$'         June 28, 2016
           "'''111\'\




                                               CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing Motion for Extension

of Time to File Appellee's Brief was this 9th day of February, 2015, delivered to Todd L.

Alvey, Attorney for Appellant, through e-file.txcourts.gov.




                                                                ~ef6,
                                                                 Meagan White